   Case: 1:20-cv-00092-SEP Doc. #: 3 Filed: 04/21/20 Page: 1 of 5 PageID #: 31



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

STEVE BOWEN,                                     )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 1:20-CV-92 SEP
                                                 )
JASON FINCH, et al.,                             )
                                                 )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of Plaintiff Steve Bowen’s self-represented

complaint. For the reasons discussed below, the Court will order Plaintiff to file a signed, amended

complaint on a Court-provided form. Plaintiff will also be directed to either file an Application to

Proceed in District Court without Prepaying Fees or Costs or pay the $400 filing fee.

                                           Background

       On April 8, 2020, twenty inmates at the Ste. Genevieve Detention Center, including

Plaintiff, filed a lawsuit pursuant to 42 U.S.C. § 1983 against six defendants. Doc. [1]. The

complaint’s focus is an allegation of deliberate indifference to the health and safety of the named

plaintiffs when Defendants did not wear proper protective equipment at the Ste. Genevieve County

Jail in the month of March 2020, , thereby failing to protect the plaintiffs from potential exposure

and spread of the COVID-19 virus. Because the Court does not allow multiple prisoners to join

together in a single lawsuit under Federal Rule of Civil Procedure 20, the complaint was severed,

and new cases were opened for each individual plaintiff. See Doc. [2]. The instant case is one of

the newly created cases brought by a severed plaintiff.
   Case: 1:20-cv-00092-SEP Doc. #: 3 Filed: 04/21/20 Page: 2 of 5 PageID #: 32



                                             Discussion

       The complaint in this matter is defective for multiple reasons. First and foremost, the

complaint is not signed by Plaintiff. Rule 11(a) of the Federal Rules of Civil Procedure requires

an unrepresented party to personally sign all of his pleadings, motions, and other papers, and

requires courts to “strike an unsigned paper unless the omission is promptly corrected after being

called to the . . . party’s attention.” The local rules of this Court also require that all filings be

signed by a self-represented party. E.D. Mo. L.R. 2.01(A)(1).

       Second, the complaint alleges violations of the rights of a group of inmates as a whole.

While federal law authorizes Plaintiff to plead his own case personally, he lacks standing to bring

claims on behalf of others. See Warth v. Seldin, 422 U.S. 490, 499 (1975) (stating that, in general,

to satisfy the standing requirement, a plaintiff “must assert his own legal rights and interests, and

cannot rest his claim to relief on the legal rights or interests of third parties”). Moreover, a non-

attorney, self-represented litigant may not represent someone else in federal court. See 28 U.S.C.

§ 1654; Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (“[B]ecause pro se means to appear

for one’s self, a person may not appear on another person’s behalf in the other’s cause. A person

must be litigating an interest personal to him.”); Lewis v. Lenc–Smith Mfg. Co., 784 F.2d 829, 830

(7th Cir. 1986) (stating that a person who is not licensed to practice law may not represent another

individual in federal court).

       Because Plaintiff is self-represented, the Court will give him the opportunity to file a

signed, amended complaint to set forth his own claims for relief. Plaintiff should type or neatly

print his complaint on the Court’s prisoner civil rights form, which will be provided to him. See

E.D. Mo. L.R. 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should be

filed on Court-provided forms where applicable.”). In the “Caption” section of the Court-provided



                                                  2
   Case: 1:20-cv-00092-SEP Doc. #: 3 Filed: 04/21/20 Page: 3 of 5 PageID #: 33



form, plaintiff should clearly name each and every party he intends to sue. See Fed. R. Civ. P.

10(a) (“The title of the complaint must name all the parties”).

       In the “Statement of Claim” section, Plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b). Plaintiff should begin by writing a

defendant’s name. In separate, numbered paragraphs under that name, Plaintiff should write a

short and plain statement of the factual allegations supporting his claim against that specific

defendant. If Plaintiff is suing more than one defendant, he should follow the same procedure for

each defendant.

       It is important that Plaintiff establish the responsibility of each separate defendant for

harming him. In other words, for each defendant, Plaintiff must allege facts showing how that

particular defendant’s acts or omissions violated his constitutional rights. See Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (“Liability under § 1983 requires a causal link to,

and direct responsibility for, the deprivation of rights.”). It is not enough for Plaintiff to make

general allegations against all of the defendants as a group. Rather, Plaintiff needs to provide the

role of each named defendant in this case, in order that each specific defendant can know what he

or she is accused of doing. Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir.

2014) (stating that the essential function of a complaint “is to give the opposing party fair notice

of the nature and basis or grounds for a claim”) (internal quotations and citation omitted). The

“Statement of Claim” requires more than “labels and conclusions or a formulaic recitation of the

elements of a cause of action.” Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).



                                                 3
   Case: 1:20-cv-00092-SEP Doc. #: 3 Filed: 04/21/20 Page: 4 of 5 PageID #: 34



       Plaintiff should bear in mind that the filing of an amended complaint completely replaces

the original complaint. This means that claims that are not repeated in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect”). If Plaintiff fails to file an amended

complaint on a Court-provided form within thirty days in accordance with the instructions set forth

herein, the Court will dismiss this action without prejudice and without further notice to Plaintiff.

       Finally, Plaintiff has neither paid the $400 filing fee nor sought leave to proceed without

the prepayment of fees or costs. If Plaintiff files an Application to Proceed without Prepaying

Fees or Costs, it must be accompanied by a certified copy of his inmate account statement for the

six-month period immediately preceding the filing of the complaint. Also, if Plaintiff files such

Application, the Court will review the amended complaint pursuant to 28 U.S.C. § 1915.

Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. If Plaintiff fails to pay the filing fee or file an application to proceed

without prepayment within thirty days, the Court will dismiss this action without prejudice and

without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to Plaintiff a copy of the

Court’s ‘Prisoner Civil Rights Complaint’ form.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to Plaintiff a copy of the

Court’s ‘Application to Proceed in District Court without Prepaying Fees or Costs’ form.

       IT IS FURTHER ORDERED that Plaintiff must file an amended complaint on the

Court’s form within thirty (30) days of the date of this Order.



                                                  4
   Case: 1:20-cv-00092-SEP Doc. #: 3 Filed: 04/21/20 Page: 5 of 5 PageID #: 35



       IT IS FURTHER ORDERED that Plaintiff must either pay the $400 filing fee or file an

application to proceed without prepayment within thirty (30) days of the date of this Order.

       IT IS FINALLY ORDERED that, if Plaintiff files an application to proceed without

prepayment, he must also file a certified copy of his inmate account statement for the six-month

period preceding the filing of the complaint.

       If Plaintiff fails to timely comply with this order, the Court will dismiss this action

without prejudice and without further notice.



Dated this 21st day of April, 2020.




                                                SARAH E. PITLYK
                                                UNITED STATES DISTRICT JUDGE




                                                5
